Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 1 of 16
Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 2 of 16
Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 3 of 16
Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 4 of 16
Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 5 of 16
Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 6 of 16
Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 7 of 16
Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 8 of 16
Case 21-10274-elf   Doc 17   Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document     Page 9 of 16
Case 21-10274-elf   Doc 17    Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document      Page 10 of 16
Case 21-10274-elf   Doc 17    Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document      Page 11 of 16
Case 21-10274-elf   Doc 17    Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document      Page 12 of 16
Case 21-10274-elf   Doc 17    Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document      Page 13 of 16
Case 21-10274-elf   Doc 17    Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document      Page 14 of 16
Case 21-10274-elf   Doc 17    Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document      Page 15 of 16
Case 21-10274-elf   Doc 17    Filed 04/01/21 Entered 04/01/21 14:07:11   Desc Main
                             Document      Page 16 of 16
